Mollison, Judge:
The merchandise the subject of the above-enumerated appeal for reappraisement consists of badminton sets, imported from Japan and entered at the port of Los Angeles on May 19,1960.
The merchandise was appraised on the basis of export value, as defined in section 402a (d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, at the invoice unit prices, plus items of buying commission and so-called “FOB” charges, as stated on the invoice, evidently on the basis that the shipper was the seller of the merchandise.
*526Counsel for the parties have submitted the appeal for decision upon stipulation, on the basis of which I find that the merchandise was purchased from the firm of Maruwa Shoji, Inc., Tokyo, Japan, and that the said Maruwa Shoji, Inc., was the actual seller of the merchandise contained in cases marked T-50001/72 and shipped by the Sanwa Trading Co.
Upon the basis of further facts stipulated by the parties, I find export value, as defined in section 402a(d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise and that such value, in each instance, is the unit value as set forth on the invoice.
Judgment will issue accordingly.